Continuation of 7 NOTE: 


I. CLAIMS ENTERED

Claims are procedurally entered. Following interview, newly amended claim 24 rolls up claims 25 and 29 in addition to the added language of "encrypted second portion of the accessed data" from claim 26 in part. Claims are Entered since this would not complicate issues for appeal and would push prosecution along. Further, prosecution may be further advanced as Applicant would not be shielded from First Action Finals. MPEP 706.07(b) (discussing "after final rejection[s] [and] denied entry [under] new issues"). Lastly, Examiner notes that 25/35 and 29/39 were all rejected under Sriram and Ginter (and evidenced by three (3) minor non-teaching references).

II. SUBSTANCE*^
    
IIA. Art
Applicant submits that "Sriram, Ginter, and the minor references, taken alone or in any allegedly proper combination, fail to teach or suggest the above quoted subject matter of independent claim 24." Applicant does not point how the critical elements of the claim.

Applicant goes on to note that Sriram does not teach the master key and the rules authority. Rm. at 14. Examiner is using Ginter. 

Applicant goes on to note that Ginter fails to teach the quoted features and points to FIGS. 36, 37, and 38 of Ginter but does not acknowledge the columns. Without rewriting all the columns/lines again, Examiner points Applicant to cols. 151, 154, 155, 169, 172, 222 which were cited in para. 29 of the Final along with a detailed explanation.

Examiner acknowledges that Ginter is a complex reference but has pointed out with precision and explanation for Ginter's use. MPEP 707 (citing 37 CFR 1.104(c)(2)). Therefore, the Examiner has established a prima facie case to shift the onus back to Applicant.

Looking to Applicant's rebuttal, not only has Applicant failed to touch on Ginter based on the columns provided and explained by Examiner, Applicant has failed to comment on the minor references which go to the thrust of the reject as a whole based on the predictability of the art. Looking to the claims a whole, the Examiner's position is and was before "updating a [segmented, encrypted] database [for a chain of custody]" does not constitute an inventive concept. Final at para. 36.

IIB. 101

No 101.

III. FOOTNOTE
*Remarks 07/05/2022 are herein referred to as Rm.
^Final (05/03/2022) is herein referred to as Final.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685